     Case 3:19-cv-01715-JLS-AHG Document 103 Filed 07/20/21 PageID.1940 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     TODD HALL, individually and on behalf              Case No.: 3:19-cv-01715-JLS-AHG
       of all others similarly situated, et al.,
12                                                        ORDER GRANTING THIRD JOINT
                                        Plaintiffs,       MOTION FOR EXTENSION OF
13
       v.                                                 TIME TO PRODUCE CERTAIN
14                                                        DOCUMENTS PURSUANT TO THE
       MARRIOTT INTERNATIONAL, INC.,                      COURT’S MAY 12, 2021 ORDER
15
                                       Defendant.
16                                                        [ECF No. 102]
17
18          Before the Court is the parties’ third joint motion to extend the deadline for
19    Defendant to produce certain documents pursuant to the Court’s May 12, 2021 Order
20    Granting in Part Plaintiff’s Motion to Compel (ECF No. 80). ECF No. 88. Pursuant to that
21    Order, Defendant was required to supplement its discovery responses by June 8, 2021. ECF
22    No. 80 at 71. Since then, the Court has granted two joint motions to extend the deadline for
23    Defendant to complete its production, and the current deadline is July 23, 2021. See ECF
24    Nos. 90, 98. Now, the parties ask for another two-week extension, until August 6, 2021,
25    for Defendant to produce any revenue documents in the possession of its franchised and
26    managed hotels that Defendant has not received by the existing production deadline. See
27    ECF No. 102.
28          Parties seeking to continue deadlines must demonstrate good cause. Chmb.R. at 2

                                                      1
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 103 Filed 07/20/21 PageID.1941 Page 2 of 2



 1    (stating that any request for continuance requires “[a] showing of good cause for the
 2    request”); see also Fed. R. Civ. P 6(b) (“When an act may or must be done within a
 3    specified time, the court may, for good cause, extend the time”). “Good cause” is a non-
 4    rigorous standard that has been construed broadly across procedural and statutory contexts.
 5    Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause
 6    standard focuses on the diligence of the party seeking to amend the scheduling order and
 7    the reasons for seeking modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d
 8    604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon the moving party’s reasons
 9    for seeking modification. . . . If that party was not diligent, the inquiry should end.”)
10    (internal citation omitted).
11          In the joint motion, filed one week prior to the production deadline on July 16, 2021,
12    the parties explain that Defendant had asked all of the approximately 200 hotels managed
13    and franchised by Defendant to produce responsive documents by July 16, 2021, so that
14    Defendant would have time to process the documents by the July 23 production deadline.
15    ECF No. 102 at 4. Although Defendant remains hopeful that it will be able to meet the
16    existing July 23 production deadline, the parties (recognizing that July 16 also marked the
17    Court’s one-week deadline to seek an extension) ask the Court to extend the deadline to
18    August 6, 2021 “out of an abundance of caution[.]” Id.
19          Good cause appearing, the Court GRANTS the motion. Defendant shall complete
20    its production pursuant to the Court’s May 12 Order (ECF No. 80), with regard to resort
21    fee and other fee revenue data that Marriott must obtain from managed or franchised hotels,
22    by August 6, 2021.
23          IT IS SO ORDERED.
24
      Dated: July 20, 2021
25
26
27
28

                                                   2
                                                                               3:19-cv-01715-JLS-AHG
